Citation Nr: 1506058	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides.

2. Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus.

5. Entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus.




REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides in the Republic of Vietnam and is entitled to presumptive service connection and secondary service connection based on this alleged exposure. 

The Veteran's service personnel records reveal that he served on board the U.S.S. Franklin D. Roosevelt (CV 42) prior to his discharge from service in November 1966.  The Veteran contends that he departed the U.S.S. Franklin D. Roosevelt on about October 27, 1966 for Danang, Republic of Vietnam where he spent a number of days until he was transported to Clark Air Force Base, The Philippines.  His service personnel records indicate that he was transferred to Subic Bay, the Philippines, on November 15, 1966 directly from the ship and that he arrived in California on November 17, 1966.  The records do not show that he was transferred to the Republic of Vietnam.  The Veteran contends that the date recorded in his service personnel records is a clerical error, as he needed to leave the ship earlier than that date because he had a civilian work commitment. Evidence regarding the U.S.S. Franklin D. Roosevelt's movements during this time shows that the ship was in the waters around Vietnam from October 19, 1966 until November 14, 1966.  

THE VETERAN IS ADVISED that there is presently no evidence on file to corroborate the Veteran's assertion. However, because the claim will remain open pending required development under the law, he may submit any evidence to substantiate his claimed presence on the land mass of Vietnam as he has alleged. 

In particular, the law requires that VA medical records be obtained. The record shows that the Veteran receives VA treatment, but the only treatment notes in the claims file are dated from October 2009 to May 2010 and from February 2012 to September 2012.  Therefore, all VA treatment notes for the Veteran should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).
 
Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment notes for the Veteran with the claims file.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Afford the Veteran with a reasonable period of time within which to submit additional evidence substantiating his claimed presence on the landmass of Vietnam as he has alleged. 

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




